DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Information Disclosure Statement

2.	The information disclosure statement filed on April 12, 2021 has been considered and placed in the application file.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Dependent Claim 10 is indefinite because it is unclear whether limitation “a test signal” in line 2 is being referred to “test signals” as recited in line 2 of independent claim 8.  If it is, the examiner suggests that applicant can amend “a test signal” in line 2 of dependent Claim 10 to read e.g., “the test signals” to overcome this problem.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-8, 12-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ganton U.S. Patent Application Publication 20050053243 in view of Wong et al. U.S. Patent Application Publication 20080112572 (hereinafter, “Wong”).

	Regarding claim 1, Ganton teaches an apparatus (wireless communications device 101 Fig. 1; it should be understood that the wireless communications device 101 is used as an example only and that the system 100 is not limited to wireless communications devices, par [0012], see Ganton), comprising: 
		a wire connector (an audio interface 104, Fig. 1, par [0012], see Ganton) configured to receive a connection (see connection of audio interface 104 and headset 118, Fig. 1) to an external device (a headset 118, Fig. 1; in FIG. 1, a headset 118 is shown connected to the interface 104, par [0015], see Ganton), the external device (headset 118) to include a speaker (speaker (not shown, but noted), par [0015], see Ganton) configured to output audible sounds (stereo headset; the identification sub-system 116 distinguishes between a stereo headset 118 and a mono headset 118, Fig. 1, par [0015], see Ganton); 
		a connection detection system (including a system 100, Fig. 1;  this invention generally relates to audio electrical devices and, more particularly, to a system and method for detecting the type of headset connected to an audio electrical device par [0002], see Ganton) configured to determine whether the external device has connected to the apparatus through the wire connector (In some aspects, a Step 301 plugs the headset into the device audio interface port and detects, in the device, the presence of the headset, par [0027], see Ganton); 
		an output test circuit (test network 106, Fig. 1, par [0019], see Ganton) configured to, upon detection of a connection to the external device (In some aspects, a Step 301 plugs the headset into the device audio interface port and detects, in the device, the presence of the headset, par [0027], see Ganton): 
			issue a test signal (test voltage;  a network 106 resistance, say R2--, further explained below, and a resistance, say R1, for an accessory connected to the audio interface 104 form a voltage divider for the test voltage, par [0014], see Ganton) to the external device (The test voltage source 122 has an output connected to the switch 102 input on line 108. The voltage determination sub-system 124 has an input connected to line 114 and an output on line 128 to supply a determination signal responsive to the voltage at the audio interface port 104, Fig. 1, par [0017], see Ganton); 
			evaluate a response to the test signal (Step 310 compares the measured voltage level to a threshold value, Fig. 3, par [0026], see Ganton), the response based upon a resistance value within the external device (i.e., a resistance for the headset; Step 306 drives a network and divides the test voltage between a resistance for the network and a resistance for the headset, Fig. 3, par [0026], see Ganton); and 
			determine an identity of the external device (stereo or mono headset) based upon the response to the test signal (Step 314 includes identifying a stereo headset for a measured voltage level less than the threshold value and identifying a mono headset for a measured voltage level greater than the threshold value, Fig. 3, par [0029], see Ganton). 
	However, Ganton does not explicitly disclose a connection detection system being a connection detection circuit.
	Wong teaches earphone and media player (see Title) in which the identification resistor RID (hereinafter "the RID") connects between the ID contact 1011 and the GND contact 1014 (Fig. 2, par [0013], see Wong); FIG. 4 shows a block diagram of the media player in accordance with a preferred embodiment of the present invention.  The detecting unit 40 is connected between the earphone jack 20 and the A/D converter 50, and is used for detecting the resistance of the RID of the earphone 10 (Fig. 4, par [0015], see Wong).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the earphone and media player taught by Wong with the apparatus of Ganton such that to have obtained a connection detection system being a connection detection circuit as claimed for purpose of obtaining an audio effect that best utilizes the earphone, as suggested by Wong  in Abstract.
 
	Regarding claim 2, Ganton in view of Wong teaches the apparatus of Claim 1. Ganton in view of Wong, as modified, further teaches a value of a typical resistance for a stereo headset 118 speaker (not shown) is 16 ohms (Fig. 1, par [0015], see Ganton), wherein the response to the test signal is a measured value of current or voltage across an identifier a resistor in the external device (Thus, for a typical stereo headset 118, V114=[2V][16 ohms]/116 ohms=0.28V. For a mono headset 118, the line is grounded and the headset resistance is essentially zero ohms. Therefore, for a mono headset 118, V114 is very nearly 0V. Thus, the second predetermined threshold in the identification sub-system 116 can be selected below 0.28V or, most probably, 0.14V in this numerical example, to distinguish between a stereo and a mono headset 118, Fig. 1, par [0015], see Ganton).  Fig. 2 shows a circuit diagram of a left transducer, a right transducer and an ID resistor of the earphone. The identification resistor RID (hereinafter "the RID", see Fig. 2) connects between the ID contact 1011 and the GND contact 1014 (see Figs. 1, 2, par [0011], see Wong).  The motivation is for purpose of obtaining an audio effect that best utilizes the earphone, as suggested by Wong  in Abstract.
	
	Regarding claim 3, Ganton in view of Wong teaches the apparatus of Claim 1. Ganton in view of Wong, as modified, further teaches wherein the output test circuit is further configured to apply audio settings (selects a corresponding equalizer parameter, Fig. 5, par [0016], see Wong) to input or output of the external device based upon the response to the test signal (The media player 100 detects the type of the earphone 10 according to the RID of the earphone 10, and selects a corresponding equalizer parameter from the table 80, Fig. 5, par [0016], see Wong). 

 	Regarding claim 4, Ganton in view of Wong teaches the apparatus of Claim 1. Ganton in view of Wong, as modified, further teaches wherein:
		the apparatus (wireless communications device 101 Fig. 1, par [0012], see Ganton) further includes an audio output port (including output port of audio interface port 104, Fig. 1) configured to issue audio signals for output by the external device (headset 118, Fig. 1; in FIG. 1, a headset 118 is shown connected to the interface 104, par [0015], see Ganton); and 
		the output test circuit (test network 106, Fig. 1, par [0019], see Ganton) is further configured to, while issuing the test signal (see Step 302 supplies a test voltage to a device connector port, Fig. 3, see Ganton) to the external device (headset 118, Fig. 1, par [0015], see Ganton), disable the audio output port (Opening the switch 208 isolates the capacitor 202 from the ground 206 and eliminates the function of capacitor 202 from the network 106. Further detail regarding the opening of switch 208 and the generation of audio signals is provided below. The switch 208 closes in response to accepting a test control signal on line 212 (Fig. 2, par [0021], see Ganton); When an audio signal is applied to line 114, the resistor 216 can essentially block the signal from conducting through the capacitor 202 to ground 206 if the value of resistor 216 is sufficiently large compared to a resistance for headset 118. In this manner, the effects of capacitor 202 are eliminated while the audio signal is applied to line 114 (Fig. 2B, par [0023], see Ganton); see Step 302 supplies a test voltage to a device connector port through Step 316 supplies a stereo audio signal to the connector port, Fig. 3, pars [0025-0026], see Ganton).  In other words, after completing the test, outputting the audio signal.  
 
	Regarding claim 5, Ganton in view of Wong teaches the apparatus of Claim 1. Ganton in view of Wong, as modified, further teaches wherein the output test circuit is further configured to, while issuing the test signal to the external device (see Step 302 supplies a test voltage to a device connector port, Fig. 3, see Ganton): 
		connect a pull-up resistor (see resistor 216, Fig. 2B; When an audio signal is applied to line 114, the resistor 216 can essentially block the signal from conducting through the capacitor 202 to ground 206 if the value of resistor 216 is sufficiently large compared to a resistance for headset 118, Fig. 2B, par [0023], see Ganton) to the external device through the connection to form a voltage divider circuit with the resistance value within the external device (When the test voltage is applied to line 110, the resistors 120 and 216 and the headset (reference designator 118 in FIG. 1) resistance form a voltage divider, Fig. 2B, par [0023], see Ganton); and
		 evaluate the response to the test signal by evaluating a voltage drop across the resistance value within the external device (In this case, V114=[test voltage][headset resistance]/[resistor 122+resistor 216+headset resistance], Fig. 2B, par [0023], see Ganton). 
 
	Regarding claim 6, Ganton in view of Wong teaches the apparatus of Claim 1. Ganton in view of Wong, as modified, further teaches wherein the output test circuit (test network 106, Fig. 1, par [0019], see Ganton) is further configured to determine the identity of the external device (via the identification resistor RID (hereinafter "the RID") Fig. 2, par [0013], see Wong) by determining a model of the external device (e.g., earphone types (Tl, T2, T3, T4, ... Tn) Fig. 5, par [0016], see Wong) based on the response to the test signal (test voltage;  a network 106 resistance, say R2--, further explained below, and a resistance, say R1, for an accessory connected to the audio interface 104 form a voltage divider for the test voltage, par [0014], see Ganton).  The motivation is for purpose of obtaining an audio effect that best utilizes the earphone, as suggested by Wong  in Abstract.
 
	Regarding claim 7, Ganton in view of Wong teaches the apparatus of Claim 1.  Ganton in view of Wong, as modified, teaches the processor 60 receives the digital value and looks up the table 80 to determine the earphone type of the earphone 10. The processor 60 further selects a corresponding equalizer parameter according to the type of the earphone, and outputs audio signals of an audio file according to the equalizer parameter to the earphone jack 20 (Fig. 4, par [0017], see Wong). 
	However, Ganton in view of Wong does not explicitly disclose wherein the test circuit is further configured to, upon determining that the response to the test signal does not correspond to a known external device, apply default audio settings to input or output of the external device.
	 It would have been obvious to one of ordinary skill in the art at the time the invention was made, those of ordinary skill in the art when facing a design need of providing wherein the test circuit is further configured to, upon determining that the response to the test signal does not correspond to a known external device, apply default audio settings to input or output of the external device would have recognized and would have been obvious to try to utilize the apparatus of Ganton in view of Wong such that to have obtained wherein the test circuit is further configured to, upon determining that the response to the test signal does not correspond to a known external device, apply default audio settings to input or output of the external device as claimed since there are a finite number of identified, predictable potential solutions (i.e., wherein the test circuit is further configured to, upon determining that the response to the test signal does not correspond to a known external device, applying lookup table 80, Fig. 4, see Wong to input or output of the external device; wherein the test circuit is further configured to, upon determining that the response to the test signal does not correspond to a known external device, not applying lookup table 80, Fig. 4, see Wong (i.e., applying default) audio settings to input or output of the external device) to the recognized need (i.e., utilizing), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  The motivation is for purpose of obtaining an audio effect that best utilizes the earphone, as suggested by Wong  in Abstract.
 
	Regarding claim 8, Ganton teaches an apparatus (including a headset 118, Fig. 1; in FIG. 1, a headset 118 is shown connected to the interface 104, par [0015], see Ganton), comprising: 
		a speaker (speaker (not shown, but noted), par [0015], see Ganton) configured to output audible sounds stereo headset; the identification sub-system 116 distinguishes between a stereo headset 118 and a mono headset 118, Fig. 1, par [0015], see Ganton); 
		a wire connector (including an audio interface 104, Fig. 1, par [0012], see Ganton) configured to receive a connection to a host device (wireless communications device 101 Fig. 1; it should be understood that the wireless communications device 101 is used as an example only and that the system 100 is not limited to wireless communications devices, par [0012], see Ganton) and receive test signals (test voltage;  a network 106 resistance, say R2--, further explained below, and a resistance, say R1, for an accessory connected to the audio interface 104 form a voltage divider for the test voltage, par [0014], see Ganton) to identify the apparatus (stereo or mono headset; Step 314 includes identifying a stereo headset for a measured voltage level less than the threshold value and identifying a mono headset for a measured voltage level greater than the threshold value, Fig. 3, par [0029], see Ganton).
	Ganton further teaches a (a resistance for headset 118, Fig. 1, par [0023], see Ganton), wherein a resistance value of the (a resistance for headset 118, Fig. 1, par [0023], see Ganton) is configured to identify the apparatus (stereo or mono headset; for headset 118, Fig. 1, par [0015], see Ganton) in response to the test signals (In FIG. 1, a headset 118 is shown connected to the interface 104. In general, the identification sub-system 116 distinguishes between a stereo headset 118 and a mono headset 118 by comparing the voltage level on line 114 with a second predetermined threshold value, Fig. 1, par [0023], see Ganton).
	However, Ganton does not explicitly disclose a resistor being an identifier resistor connected between an input to the speaker and ground.
	Wong teaches earphone and media player (see Title) in which the identification resistor RID (hereinafter "the RID") connects between the ID contact 1011 and the GND contact 1014 (also connected to input contact 1012 of left transducer, to input contact 1013 of right transducer; see Figs. 1, 2, 3, par [0013], see Wong); when the earphone plug 101 is inserted into the earphone jack 20, the ID contact 1011 and the first contact 201 connects to each other, thus, the first contact 201 can detect the resistance of the RID (see Fig. 3, par [0014], see Wong); FIG. 4 shows a block diagram of the media player in accordance with a preferred embodiment of the present invention.  The detecting unit 40 is connected between the earphone jack 20 and the A/D converter 50, and is used for detecting the resistance of the RID of the earphone 10 (Fig. 4, par [0015], see Wong); the earphone further comprising a right transducer, a left transducer and audio ground contact, the right transducer, the left transducer and the identification resistor are parallel coupled to the audio ground contact (see Claim 4 of Wong).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the earphone and media player taught by Wong with the apparatus of Ganton such that to have obtained a resistor being an identifier resistor connected between an input to the speaker and ground as claimed for purpose of obtaining an audio effect that best utilizes the earphone, as suggested by Wong  in Abstract.
	
	Regarding claim 12, Ganton in view of Wong teaches the apparatus of Claim 8. Ganton in view of Wong, as modified, teaches wherein: 
		the identifier resistor (see RID contact 1011, Figs. 2, 3, pars [0013-0014], see Wong) is configured to be connected between the input to the speaker (see right transducer 102, Figs. 2, 3, pars [0013-0014], see Wong) and ground (see GND contact 1014, Figs. 2, 3, pars [0013-0014], see Wong) during both a test mode and a normal mode (a Step 301 plugs the headset into the device audio interface port and detects, in the device, the presence of the headset. In some aspects, a Step 316 supplies a stereo audio signal to the connector port (Fig. 3, par [0027], see Ganton); Step 302 supplies a test voltage to a device connector port (Fig. 3, par [0026], see Ganton). The earphone jack 20 includes a first contact 201, a second contact 202, a third contact 203, and a fourth contact 204. The earphone jack 20 is configured to receptively connect to the 101. When the earphone plug 101 is inserted into the earphone jack 20, the ID contact 1011 and the first contact 201 connects to each other, thus, the first contact 201 can detect the resistance of the R.sub.ID. Furthermore, the R, L and GND contacts 1012, 1013, 1014 also become connected with the second, third and fourth contacts 202, 203, 204 of the earphone jack 20, respectively. The earphone plug 101 is able to receive audio signals from the media player, Fig. 3, par [0014], see Wong); 
		in the test mode (The switch 208 closes in response to accepting a test control signal on line 212. In this mode, the capacitor 202 conducts to ground 206 and the RC network noted above is active.  The logic unit 130 includes an output on line 212 to supply the test control signal in response to supplying a test voltage on line 110. Fig. 2A, par [0021], see Ganton), the identifier resistor is configured to provide a response to the test signals (When the test voltage is applied to line 110, the resistors 120 and 216 and the headset (reference designator 118 in FIG. 1) resistance form a voltage divider, Fig. 2B, par [0023], see Ganton, The detecting unit 40 is connected between the earphone jack 20 and the A/D converter 50, and is used for detecting the resistance of the RID of the earphone 10 (Fig. 4, par [0015], see Wong)); and 
		in the normal mode (Opening the switch 208 isolates the capacitor 202 from the ground 206 and eliminates the function of capacitor 202 from the network 106. Further detail regarding the opening of switch 208 and the generation of audio signals is provided below, Fig. 2A, par [0021], see Ganton), the speaker is configured to output the audible sounds (When an audio signal is applied to line 114, the resistor 216 can essentially block the signal from conducting through the capacitor 202 to ground 206 if the value of resistor 216 is sufficiently large compared to a resistance for headset 118. In this manner, the effects of capacitor 202 are eliminated while the audio signal is applied to line 114, Fig. 2B, par [0023], see Ganton). 

	Regarding claim 13, this claim merely reflects the method to the apparatus claim of Claim 1 and is therefore rejected for the same reasons.

	Regarding claim 14, this claim merely reflects the method to the apparatus claim of Claim 2 and is therefore rejected for the same reasons.

	Regarding claim 15, this claim merely reflects the method to the apparatus claim of Claim 3 and is therefore rejected for the same reasons.

	Regarding claim 16, this claim merely reflects the method to the apparatus claim of Claim 4 and is therefore rejected for the same reasons.

	Regarding claim 17, this claim merely reflects the method to the apparatus claim of Claim 5 and is therefore rejected for the same reasons.

	Regarding claim 18, this claim merely reflects the method to the apparatus claim of Claim 6 and is therefore rejected for the same reasons.

	Regarding claim 19, this claim merely reflects the method to the apparatus claim of Claim 7 and is therefore rejected for the same reasons.

	Regarding claim 20, this claim merely reflects the method to the apparatus claim of Claim 8 and is therefore rejected for the same reasons.

	Regarding claim 23, this claim merely reflects the method to the apparatus claim of Claim 12 and is therefore rejected for the same reasons.

8.	Claims 9-11, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ganton U.S. Patent Application Publication 20050053243 in view of Wong et al. U.S. Patent Application Publication 20080112572 (hereinafter, “Wong”), and further in view of Khelfa et al. U.S. Patent Application Publication 20220191634.
	
	Regarding claim 9, Ganton in view of Wong teaches the apparatus of Claim 8. Ganton in view of Wong, as modified, teaches FIG. 2A is a schematic block diagram showing in further detail the system 100 shown in FIG. 1. The performance of the system 100 can be improved by reducing the rate of change for a voltage on line 114 (V114) resulting from the application of the test voltage to line 110. To accomplish this, additional components can be added to the test network 106. In one aspect, a capacitor 202 is added. The capacitor 202 has one end connected on line 204 to ground 206 and has a second end connected to the resistor 120 on line 114 (Figs. 1, 2A, par [0021], see Ganton).
	However, Ganton in view of Wong does not explicitly disclose further comprising a capacitor connected between the identifier resistor and the input to the speaker.
	Khelfa teaches method for testing an audio signal system and aircraft comprising an audio signal system (see Title) in which capacitor C1 connected between resistor R1 and ground contact of the connection plug 23 via ground interface 15 (see Fig. 3, par [0060], see Khelfa).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the method for testing an audio signal system and aircraft comprising an audio signal system taught by Khelfa with the apparatus of Ganton in view of Wong, such that to have obtained further comprising a capacitor connected between the identifier resistor and the input to the speaker as claimed in order to further improve the precision of the time domain reflectometry evaluation, as suggested by Khelfa in paragraph [0017]. 
	 
	Regarding claim 10, Ganton in view of Wong in view Khelfa teaches the apparatus of Claim 8. Ganton in view of Wong in view Khelfa, as modified, teaches wherein the capacitor (see capacitor 202, Fig. 2A, see Ganton) is configured to prevent measurement of speaker resistance by a test signal (test voltage;  a network 106 resistance, say R2--, further explained below, and a resistance, say R1, for an accessory connected to the audio interface 104 form a voltage divider for the test voltage, par [0014], see Ganton; When an audio signal is applied to line 114, the resistor 216 can essentially block the signal from conducting through the capacitor 202 to ground 206 if the value of resistor 216 is sufficiently large compared to a resistance for headset 118. In this manner, the effects of capacitor 202 are eliminated while the audio signal is applied to line 114 (Fig. 2B, par [0023], see Ganton), the test signal to be issued by the host device in a test mode (The switch 208 closes in response to accepting a test control signal on line 212. In this mode, the capacitor 202 conducts to ground 206 and the RC network noted above is active.  The logic unit 130 includes an output on line 212 to supply the test control signal in response to supplying a test voltage on line 110. Fig. 2A, par [0021], see Ganton), the test mode to identify the apparatus using the resistance value of the identifier resistor (When the test voltage is applied to line 110, the resistors 120 and 216 and the headset (reference designator 118 in FIG. 1) resistance form a voltage divider, Fig. 2B, par [0023], see Ganton, The detecting unit 40 is connected between the earphone jack 20 and the A/D converter 50, and is used for detecting the resistance of the RID of the earphone 10 (Fig. 4, par [0015], see Wong)). 
 
	Regarding claim 11, Ganton in view of Wong in view Khelfa teaches the apparatus of Claim 8. Ganton in view of Wong in view Khelfa, as modified, teaches wherein the capacitor is configured to allow audio signals to reach the speaker (Opening the switch 208 isolates the capacitor 202 from the ground 206 and eliminates the function of capacitor 202 from the network 106. Further detail regarding the opening of switch 208 and the generation of audio signals is provided below, Fig. 2A, par [0021], see Ganton), the audio signals to be issued by the host device in a normal mode (However, when an audio signal is applied to line 114, the RC network causes a small "shoulder", at the characteristic frequency for the RC network, in the frequency response of the audio signal magnitude. The generation of audio signals is further described below, Fig. 2A, par [0021], see Ganton), the normal mode to allow the apparatus to be used for output by the host (When an audio signal is applied to line 114, the resistor 216 can essentially block the signal from conducting through the capacitor 202 to ground 206 if the value of resistor 216 is sufficiently large compared to a resistance for headset 118. In this manner, the effects of capacitor 202 are eliminated while the audio signal is applied to line 114, Fig. 2B, par [0023], see Ganton). 
 
	Regarding claim 21, this claim merely reflects the method to the apparatus claim of Claim 9 and is therefore rejected for the same reasons.

	Regarding claim 22, this claim merely reflects the method to the apparatus claim of Claim 10 and is therefore rejected for the same reasons.

	Regarding claim 24, this claim merely reflects the method to the apparatus claim of Claim 11 and is therefore rejected for the same reasons.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571) 272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/C.P.T/Examiner, Art Unit 2654   


/PAUL KIM/Primary Examiner, Art Unit 2654